Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 35} Although I concur in paragraph one of the syllabus, I respectfully dissent from paragraph two. I disagree with the majority’s holding that R.C. 2929.15(B) and 2929.19(B)(5) require the trial court to notify the offender of the specific prison term that may be imposed for a violation of the conditions of the sanction as a prerequisite to imposing a prison term on the offender for a later violation.
*143{¶ 36} In my view, the goal of R.C. 2929.19(B)(5) is to put the criminal defendant on notice, at the time of the sentencing hearing, of the length of prison term possible if the defendant violates a community control sanction. Moreover, I believe that the plain language of the statute supports this interpretation. If the General Assembly had intended to require notification of the specific prison sentence that would be imposed for violation of a specific community control sanction, it could have done so by using the phrase “will be imposed” rather than “may be imposed.”
{¶ 37} Moreover, I do not believe that the majority’s interpretation was intended by the General Assembly. A trial court has no way of predicting a defendant’s future behavior. Thus, the sentencing court has no way of knowing whether the defendant will violate community control, and if so, how serious the violation will be. The majority’s reading of the statutes today ties the hands of the trial court.
{¶ 38} The majority recognizes that a trial court could simply inform every offender that he or she will receive whatever definite term is the allowable maximum and thereby retain full discretion in every case to impose that term should the violation of the conditions of community control be serious. But the majority contends that in doing so, a trial court would not be “conscientiously implementing the intent of R.C. Chapter 2929.” It would be difficult to imagine a scenario where trial courts would not choose this option, since courts can always sentence the offender to less than the original term.
{¶ 39} In my view, the trial court’s journal entry put Brooks on notice that he could receive a prison term of six to twelve months if he violated community control, and this was in compliance with R.C. 2929.19(B)(5). Further, I agree with the reasoning in State v. Housley, 12th Dist. No. CA2002-07-060, 2003-Ohio-2223, 2003 WL 2012623, where the court held that “[w]hile R.C. 2929.15(B) clearly prevents a sentencing court from ‘sentencing a community control violator to a longer prison term than it originally notified the violator of at the time of the violator’s sentencing hearing,’ there is no similar language preventing the court from sentencing the violator to a lesser prison term than originally notified at the sentencing hearing.”
{¶ 40} Accordingly, I respectfully dissent from paragraph two of the syllabus.